                                             Case 2:20-cv-00696-JCM-EJY Document 21
                                                                                 19 Filed 07/29/20
                                                                                          07/20/20 Page 1 of 2



                                         1   John Bragonje, Bar No. 9519
                                             Justin Henderson, Bar No. 13349
                                         2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Parkway, Suite 600
                                         3   Las Vegas, NV 89169
                                             Tel: 702.949.8200
                                         4   E-mail: JBragonje@lrrc.com
                                             E-mail: JHenderson@lrrc.com
                                         5
                                             Attorneys for Plaintiff Consolidated Electrical
                                         6   Distributors, Inc. d/b/a Sun Valley Electric Supply
                                             Co.
                                         7

                                         8                             UNITED STATES DISTRICT COURT
                                                                            DISTRICT OF NEVADA
                                         9
                                             Consolidated Electrical Distributors, Inc.       Case No.: 2:20-cv-00696-JCM-EJY
                                        10
3993 Howard Hughes Parkway, Suite 600




                                             d/b/a Sun Valley Electric Supply Co., a
                                             Delaware corporation,
                                        11                                                    JOINT MOTION AND PROPOSED
                                                      Plaintiff,                              ORDER FOR FIRST EXTENSION OF
                                        12                                                    TIME TO FILE OPPOSITION TO
                                             v.                                               AND REPLY IN SUPPORT OF
                                        13                                                    DEFENDANTS’ MOTION TO
Las Vegas, NV 89169




                                             Coral Academy, a Nevada public charter           DISMISS (ECF NO. 16)
                                        14   school; DC Building Group LLC, a Nevada
                                             limited liability company; Parnell Electric,
                                        15   LLC, a Nevada limited liability company;
                                             Foster Allen Parnell, an individual; Jennifer
                                        16   Parnell, an individual; Ohio Casualty
                                             Insurance Company, a New Hampshire
                                        17   corporation; Travelers Casualty and Surety
                                             Company of America, a Connecticut
                                        18   corporation, inclusive,
                                        19            Defendants.
                                        20

                                        21            Plaintiff Consolidated Electrical Distributors, Inc. d/b/a Sun Valley Electric Supply

                                        22   Co. (“Plaintiff”) and Defendants Coral Academy, DC Building Group LLC, and Travelers

                                        23   Casualty and Surety Company of America (collectively, “Defendants”) hereby stipulate to a

                                        24   two-week extension of the deadlines to file (1) an opposition to Defendants’ Motion to

                                        25   Dismiss (“Motion”) and (2) a reply in support of the Motion. Defendants filed their Motion

                                        26   on July 10, 2020. See ECF No. 16. Under Federal Rule of Civil Procedure 6 and Local Rule

                                        27   7-2(b), Plaintiff has until July 24, 2020 to oppose the Motion and Defendants have seven days

                                        28   thereafter to file a reply. No extensions of time have yet been sought or granted.
                                             111789069.1
                                             Case 2:20-cv-00696-JCM-EJY Document 21
                                                                                 19 Filed 07/29/20
                                                                                          07/20/20 Page 2 of 2



                                         1            Counsel for the parties stipulate to the two-week extension after their law firms

                                         2   conferred on July 20, 2020. Counsel agreed to and seek the extension based on two

                                         3   circumstances. First, the counsel assigned to draft Plaintiff’s opposition has experienced a

                                         4   personal emergency in the last week that has required the counsel’s time and attention.

                                         5   Second, the parties intend to discuss settlement prior to drafting either an opposition or a

                                         6   reply. Scheduling conflicts have prevented the discussion from occurring thus far.

                                         7            Per the parties’ stipulation, Plaintiff shall have through August 7, 2020 to file its

                                         8   opposition, and Defendants shall have two weeks from the date of the filing of the opposition

                                         9   to file a reply.

                                        10            IT IS SO AGREED AND STIPULATED.
3993 Howard Hughes Parkway, Suite 600




                                        11   DATED this 20th day of July, 2020                DATED this 20th day of July, 2020

                                        12    THE ALLISON LAW FIRM CHTD.                      LEWIS ROCA
                                        13                                                    ROTHGERBER CHRISTIE LLP
Las Vegas, NV 89169




                                        14
                                              By: /s/ Noah G. Allison                         By: /s/ John Bragonje
                                        15    Noah G. Allison, Bar No. 6202                   John Bragonje, Bar No. 9519
                                              noah@allisonnevada.com                          JBragonje@lrrc.com
                                        16    3191 East Warm Springs Road                     Justin Henderson, Bar No. 13349
                                        17    Longford Plaza East, Building 13                JHenderson@lrrc.com
                                              Las Vegas, NV 89120                             3993 Howard Hughes Parkway, Suite 600
                                        18    Tel.: 702.933.4444                              Las Vegas, NV 89169
                                                                                              Tel.: 702.949.8200
                                        19    Attorneys for Defendants DC Building
                                              Group, LLC, Coral Academy, and                  Attorneys for Plaintiff Consolidated
                                        20
                                              Travelers Casualty and Surety Co. of            Electrical Distributors, Inc. d/b/a Sun
                                        21    America                                         Valley Electric Supply Co.

                                        22

                                        23                                                  IT IS SO ORDERED:
                                        24
                                                                                            __________________________________
                                        25                                                  UNITED STATES DISTRICT JUDGE
                                                                                                   July 29, 2020
                                        26                                                  DATED:_______________________
                                        27

                                        28
                                             111789069.1
                                                                                              -2-
